             Case 3:17-cv-05517-EMC Document 386 Filed 04/06/21 Page 1 of 6




 1   WHGC, P.L.C.
     Jeffrey C.P. Wang (SBN 144414)
 2   JeffeeyWang@WHGCLaw.com
     Michael G. York (SBN 89945)
 3   MichaelYork@WHGCLaw.com
     Kathleen E. Alparce (SBN 230935)
 4   KathleenAlparce@WHGCLaw.com
     Jessica A. Crabbe (SBN 263668)
 5   JessicaCrabbe@WHGCLaw.com
     1301 Dove Street, Suite 1050
 6   Newport Beach, CA 92660
     Tel. (949) 833-8483; Fax: (866) 881-5007
 7
     Edwin K. Prather (SBN 190536)
 8   edwin@pratherlawoffices.com
 9   PRATHER LAW OFFICES
     245 Fifth Street, Suite 103
10   San Francisco, California 94103
     Tel. (415) 881-7774
11
     Attorneys for Defendants and Cross-Complainants
12   XINGKE ELECTRONICS (DONGGUAN) CO., LTD.,
     formerly known as SINCO ELECTRONICS (DONGGUAN)
13   CO., LTD.; LIEW YEW SOON aka MARK LIEW;
     NG CHER YONG aka CY NG; and MUI LIANG TJOA
14

15                                 UNITED STATES DISTRICT COURT
16                              NORTHERN DISTRICT OF CALIFORNIA

17                                      SAN FRANCISCO DIVISION

18   SIN CO TECHNOLOGIES PTE LTD.,                CASE NO. 3:17-cv-05517-EMC
19
                          Plaintiff,              DEFENDANTS' MOTION FOR
20                                                ADMINISTRATIVE RELIEF REGARDING
            vs.
                                                  PLAINTIFF'S PREMATURE DAUBERT
21                                                MOTION IN LIMINE
     SINCO ELECTRONICS (DONGGUAN) CO.,
22   LTD.; XINGKE ELECTRONICS
                                                  Court: The Honorable Edward M. Chen
     (DONGGUAN) CO., LTD.; XINGKE
23                                                Courtroom: 5, 17th Floor
     ELECTRONICS TECHNOLOGY CO., LTD.;
     SINCOO ELECTRONICS TECHNOLOGY
24
     CO., LTD.; MUI LIANG TJOA (an individual);
25   NG CHER YONG aka CY NG (an individual);
     and LIEW YEW SOON aka MARK LIEW (an
26   individual),
27
                          Defendants.
28
                                                  -1-
        DEFENDANTS' MOTION FOR ADMINISTRATIVE RELIEF REGARDING PLAINTIFF'S PREMATURE
         DAUBERT MOTION                                      (Case No. 3:17-cv-05517-EMC)
             Case 3:17-cv-05517-EMC Document 386 Filed 04/06/21 Page 2 of 6




 1
     AND RELATED COUNTER-CLAIMS.
 2
 3

 4                                              INTRODUCTION

 5          Pursuant to Civil Local Rule 7-11, Defendants move for administrative relief and ask the Court

 6   to strike or deny Plaintiffs Daubert motion to exclude the testimony of Henry Kahrs and Adrian Fleissig

 7   at trial. Plaintiffs motion in limine is served months premature and has been filed in violation of the

 8   Court's Third Amended Case Management Pretrial Order for Jury Trial ("Third Amended CMO").

 9          Plaintiff styled its Daubert motion as a "motion to strike" - but, in fact, it is a motion a limine

10   seeking to exclude Defendants' expert witnesses from testifying at trial. The Third Amended CMO

11   governs the submission of motions in limine, and specifically provides that such motions are to be served,
12   not filed, by September 3, 2021, and any oppositions thereto are not required to be served until September
13   10, 2021, which is twenty-five (25) days prior to the pretrial conference. Plaintiff, by filing its Daubert
14   motion as a motion to strike, is attempting - in violation of the Court's orders - to force Defendants to
15   prematurely file their opposition to a motion in limine five months before it is due, and to improperly
16   allow Plaintiff to exceed the page limit and submit a reply brief.
17          Defendants asked Plaintiff to withdraw its motion, but Plaintiff did not respond.          Because
18   Defendants' opposition to the Daubert motion is currently due April 9, 2021, Defendants seek immediate
19   relief through this administrative motion, and request that the Court enter an order striking or denying
20   Plaintiffs Daubert motion, without prejudice to Plaintiff submitting motions in limine in accordance
21   with the procedures set forth in the Third Amended CMO.
22                                            RELEVANT FACTS
23          On February 1, 2021, the Court entered the Third Amended CMO (which is the operative case
24   management order). The Third Amended CMO sets forth the procedures by which the parties are
25   required to follow in submitting any motions in limine:
26          The following procedure should be used with respect to motions in limine. At least thirty-
27          two (32) days before the pretrial conference, serve - but do not file - the moving papers.
            At least twenty-five (25) days before the conference, serve - but do file - the oppositions.
28          When the oppositions are received, the moving party should collate the motion and

                                                         -2-
        DEFENDANTS' MOTION FOR ADMINISTRATIVE RELIEF REGARDING PLAINTIFF'S PREMATURE
         DAUBERT MOTION                                      (Case No. 3:17-cv-05517-EMC)
               Case 3:17-cv-05517-EMC Document 386 Filed 04/06/21 Page 3 of 6




 1            opposition together, back to back, then filed the paired sets (each under separate cover) at
              least twenty-one (21) days prior to the conference.
 2
              Each motion in limine should address a single topic and contain no more than seven pages
 3            of briefing per side. Reply briefs are not permitted. Usually, each party or side should
              not need to file more than five motions in limine. Each party shall number its motions in
 4            limine in order of importance, the first being the most important.
 5   (Third Amended CMO at 6.)

 6            The final pretrial conference is scheduled for October 5, 2021. (Id. at 1.) Thus, oppositions to

 7   any motions in limine do not need to be served until September 10, 2021 (and then filed by September
 8   14, 2021 ).    The Third Amended CMO further mandates that any objections to live expert witness
 9   testimony at trial be raised through a motion in limine:
10            The following information should be provided as an appendix to the joint pretrial
              conference statement. For each party, a list of all witnesses likely to be called at trial,
11            including those appearing by deposition. For each witness, there should be a short
              statement of the substance of his or her testimony and an estimate regarding the length of
12            testimony (including direct and cross-examination). If the witness is an expert witness,
              the short statement should clearly state the expert's theories and conclusions and the bases
13            therefor; in addition, the expert's curriculum vitae and report (if any) should be attached.
              If there are objections to a live witness's testimony, whether in whole or in part, that
14            objection should be raised through a motion in limine ....
15   (Id. at 4 (emphasis added).)

16            On March 26, 2021, Plaintiff filed its Daubert motion, accompanied by a 22-page memorandum
17   of points and authorities. Plaintiff called the motion a Daubert "motion to strike," yet the motion
18   specifically requests that the Court exclude Defendants' damages experts from testifying at trial. (See
19   DKT. 384, 384-1.) 1
20            On April 2, 2021, Defendants asked Plaintiff to withdraw its Daubert motion due to its failure to
21   abide by the Court's procedures with respect to motions in limine. As of the time of the filing of this
22   Administrative Motion, Plaintiff has not responded to this request. (See Declaration of Kathleen Alparce
23   attached hereto, ii 6.)
24   Ill
25   Ill
26   Ill
27
     1
       If Plaintiff contends that seven pages is not enough for Daubert motions, it can seek additional pages at the appropriate
28   time.
                                                                  -3-
           DEFENDANTS' MOTION FOR ADMINISTRATIVE RELIEF REGARDING PLAINTIFF'S PREMATURE
            DAUBERT MOTION                                      (Case No. 3:17-cv-05517-EMC)
               Case 3:17-cv-05517-EMC Document 386 Filed 04/06/21 Page 4 of 6




 1            Defendants' opposition to Plaintiff's Daubert motion must currently be filed by April 9, 2021,

 2   and oral argument is set for May 6, 2021. 2

 3                                                        ARGUMENT

 4            The Court should strike Plaintiff's Daubert motion because it was filed in violation of the Court

 5   orders. Under the Third Amended CMO, the parties may serve (but not file) motions in limine at least
 6   thirty-two (32) days before the pretrial conference. (See DKT. 380 at 6.) Oppositions to motions in
 7   limine are required to served (but not filed) at least twenty-five (25) days before the pretrial conference,
 8   and then the moving party is required to collate each motion and opposition and file the paired sets at
 9   least twenty-one days prior to the conference. (Id. (emphasis added).) Neither side may submit a motion
10   or opposition that exceeds seven pages, and no reply briefs are allowed. (Id.) The Third Amended CMO
11   further provides that any objections to a live witness's testimony, whether in whole or in part, must be
12   raised through a motion in limine. (Id. at 4.) The Third Amended CMO does does contain any provisions
13   specific to expert motions, only the provisions above for motions in limine.
14            In an effort to get around these orders and force Defendants to prematurely file an opposition, as
15
     well as to give Plaintiff the opportunity to file a reply brief and exceed the page limit, Plaintiff improperly
16
     filed its Daubert motion as a "motion to strike" (with a 22-page memorandum)- instead of following the
17
     Court's motion in limine procedure orders - thereby triggering a deadline of April 9, 2021 for Defendants
18
     to oppose. Plaintiff's Daubert Motion is plainly a motion in limine - i.e., it seeks to exclude expert
19
     testimony at trial. (See DKT. 384, 384-1.) As such, Plaintiff must follow the procedures set forth in the
20
     Third Amended CMO governing motions in limine.
21
     Ill
22
     Ill
23
     Ill
24
     Ill
25
     Ill
26
27
     2 Given the response date of April 9, 2021, Defendants have concurrently filed herewith a separate motion to shorten time to
28   consider this Administrative Motion.
                                                                 -4-
           DEFENDANTS' MOTION FOR ADMINISTRATIVE RELIEF REGARDING PLAINTIFF'S PREMATURE
            DAUBERT MOTION                                      (Case No. 3:17-cv-05517-EMC)
             Case 3:17-cv-05517-EMC Document 386 Filed 04/06/21 Page 5 of 6




 1                                               CONCLUSION

 2          For the foregoing reasons, the Court should strike Plaintiffs Daubert motion or deny it without

 3   prejudice to Plaintiff submitting motions in limine in accordance with the procedures set forth in the

 4   Third Amended CMO.
 5
 6

 7                                                Respectfully submitted,
 8   Dated: April 6, 2021                         WHGC, P.L.C.
 9
                                                    By:      I s I Kathleen E. Alparce
10
                                                          Jeffrey C.P. Wang
11                                                        Michael G. York
                                                          Kathleen E. Alparce
12                                                        Jessica A. Crabbe
13                                                  Attorneys for Defendants and Cross-Complainants
                                                    XINGKE ELECTRONICS (DONGGUAN) CO., LTD.,
14                                                  NG CHER YONG AKA CY NG, LIEW YEW SOON
                                                    AKA MARK LIEW, AND MUI LIANG TJOA AKA
15                                                  ML TJOA
16

17
18
19
20
21
22
23
24
25
26
27
28
                                                          -5-
        DEFENDANTS' MOTION FOR ADMINISTRATIVE RELIEF REGARDING PLAINTIFF'S PREMATURE
         DAUBERT MOTION                                                        (Case No. 3:17-cv-05517-EMC)
              Case 3:17-cv-05517-EMC Document 386 Filed 04/06/21 Page 6 of 6




 1                                       CERTIFICATE OF SERVICE
 2
 3           The undersigned hereby certify that a true and correct copy of Defendants' Motion for
 4   Administrative Relief Regarding Plaintiffs Premature Daubert Motion in Limine, filed through the ECF
 5   System will be sent electronically to the registered participants as identified on the Notice of Electronic
 6   Filing (NEF) and paper copies will be sent to those indicated on non-registered participants on April 6,
 7   2021.
 8
 9           Executed on April 6, 2021 , at Newport Beach, California.
10
11
                                                   Isl Martha Valenzuela
12                                                 MARTHA VALENZUELA

13
14

15
16

17
18
19
20
21
22
23
24
25
26
27
28
                                                         -6-
        DEFENDANTS' MOTION FOR ADMINISTRATIVE RELIEF REGARDING PLAINTIFF'S PREMATURE
         DAUBERT MOTION                                      (Case No. 3:17-cv-05517-EMC)
